The opinion of the Court, Shepley, C. J., Wells, Rice and Appleton, J. J., was drawn up by
Rice, J.
This case comes before us on exceptions to
the rulings of the Judge of the District Court, rejecting the report of referees. The parties voluntarily referred their action, then pending in Court, to referees, on such terms and conditions as were satisfactory to themselves. Ordinarily, rules of Court provide, that the report of the referees or a majority of them, shall be final, &c. It is, however, competent for parties to insert in their rule other and different provisions. Whatever provisions are thus inserted, unless they are in violation of law, are binding upon the parties. In this case they did not choose to agree to be bound by the judgment of a simple majority of the referees. The Court has no authority to change the provisions of the rule adopted by them against the consent of either party. The defendant was entitled to the judgment of the three referees. The report is made by two only. There does not appear to have *162been any wrong practiced by the defendant, by which the other referee has been prevented joining in the report, had he desired so to do.
A. M. Robinson, for the plaintiff.
A. Sanborn, for the defendant.
The parol evidence offered was properly rejected.

Exceptions overruled.